DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The submission filed on 07/19/21 is acknowledged. 

Status of Claims
Claims 1-4 are pending. 
Claims 1-4 are rejected.

Information Disclosure Statement
In the IDS filed on 9/29/20, four of the cited Japanese patent documents were submitted without an English language abstract or translation. However, the IDS cites certain US patent documents as corresponding to these Japanese patent documents. The corresponding US patent documents are deemed translations of the Japanese patent documents, thus satisfying 37 C.F.R. 1.98(a)(3). 
Examiner's Comments
Not Positively Recited
Claims 1, 3 and 4 recite:
"[wherein the process further includes] storing the intention information in the first memory, based on an action made on business document data by the recipient actually viewing the business document data among the received business document data."
Claim 2 recites:
"wherein the process further includes enabling payment of the billing amount on the payment due date indicated in the business document data after the recipient confirms the business document data."
The recitation of the not positively recited use of the claimed invention does not serve to differentiate the claims from the prior art. See In re Wilder, 166 USPQ 545 (CCPA 1970).

Intended Use/Functional Language
Claim 1 recites:
"a processing unit that is coupled to the first memory and is configured to perform a process including"
Claims 1, 3 and 4 recite:
"accessing … to confirm the intention information
As per MPEP 2114.II: 
[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

See also MPEP 2103.I.C.:
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. [For example:] 
(A) statements of intended use or field of use, including statements of purpose or intended use in the preamble,  
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" or "whereby" clauses,
(D) contingent limitations,
(E) printed matter, or
(F) terms with associated functional language.

Therefore, the above claim language, which is intended use/ functional language, does not limit the scope of the claim under the broadest reasonable interpretation.

Non-Functional Descriptive Material
Claim 4 recites:
"A non-transitory computer-readable storage medium storing a computer program that causes a computer to perform a process comprising: …."  
These limitations describe characteristics of the computer program, which is data. However, as these particular characteristics of the data are not processed or used to carry out any functionality that specifically depends on these particular characteristics, these limitations recite nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability. MPEP § 2111.05; In re Ngai 70 USPQ2d 1862 (Fed. Cir. 2004); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); In re Gulack, 217 USPQ 401 (Fed. Cir. 1983)).

Note: In the interest of compact prosecution, prior art is cited for the aforementioned claimed subject matter that does not serve to differentiate the claims from the prior art/does not limit the scope of the claims/does not distinguish the invention from the prior art in terms of patentability. See rejections under 35 U.S.C. 103 below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to abstract ideas without significantly more. 
In the instant case, claims 1-3 are directed to an "information processing apparatus," an "information processing method," and a "non-transitory computer-readable storage medium." 
Claims 1-3 are directed to the abstract idea of "prepaying a portion of a bill (upon request of biller/payer, and paying the remainder on the due date)" (see specification 0006, 0190-0206) which is grouped under "certain methods of organizing human activity," specifically, "fundamental economic practices or principles" and/or "commercial or legal interactions" in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites " … stores …, upon receipt of business document data addressed to a specified recipient … the received business document data in association with identification information of the recipient and identification information of an issuer of the business document data, and intention information about a payment intention of the recipient; … accessing, upon receipt of a request for paying in advance at least part of a billing amount indicated in the business document data from the issuer or the recipient, … to confirm the intention information, paying in advance a requested amount to a designated account of the issuer upon determining that the recipient has a payment intention, storing the paid amount and an unpaid amount out of the billing amount indicated in the business document data in association with each other …, and paying the unpaid amount stored … to the designated account of the issuer on a payment due date, wherein the process further includes storing the intention information …, based on an action made on business document data by the recipient actually viewing the business document data among the received business document data." Claims 3 and 4 recite similar limitations. Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claims such as a "first memory" (storing data and accessed), a "terminal device" (from which data is received), a "network" (over which data is received), a "processing unit that is coupled to the first memory and is configured to perform a process including" the recited operations (claim 1) or a "computer" (claim 3), a "second memory" (storing data), and a "non-transitory computer-readable storage medium storing a computer program that causes a computer to perform a process comprising" the recited operations (claim 4) represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate or implement) the acts of prepaying a portion of a bill (upon request of biller/payer, and paying the remainder on the due date), specifically, as recited above.
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describes the concept of prepaying a portion of a bill (upon request of biller/payer, and paying the remainder on the due date), specifically, as recited above, using computer technology (e.g., processing unit). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Hence, claims 1-3 are not patent eligible.
Dependent claim 2 describes additional operations of or related to the abstract idea. Thus, the dependent claims further describe the abstract idea and the use of the processor or computer system to automate or implement the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea.

Claim Rejections - 35 U.S.C. § 112 
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Lack of Algorithm
Claim 2 recites "wherein the process further includes enabling payment of the billing amount on the payment due date indicated in the business document data after the recipient confirms the business document data" but the specification does not provide details on what this action ("enabling") comprises or how it is performed. 
Note: claims 1, 3 and 4 recite storing respective data in first and second memories. For example, claim 1 recites "a first memory that stores therein … the received business document data in association with identification information of the recipient and identification information of an issuer of the business document data, and intention information about a payment intention of the recipient; … storing the paid amount and an unpaid amount out of the billing amount indicated in the business document data in association with each other in a second memory, … wherein the process further includes storing the intention information in the first memory, …." Claims 3 and 4 include similar recitations. In this regard, the Examiner deems that one of ordinary skill in the art will understand from Applicant's disclosure, in view of the corresponding names of the following tables and storage units, that Table T8 (Fig. 7) is stored in element 18 (Fig. 4), which is understood to be the recited "second memory," and that table T1 (Fig. 5, see 0041) is stored in element 12 (Fig. 4), which is understood to be the recited "first memory," although the specification does not explicitly state this but rather describes merely storing/ accessing different tables (e.g., T8, T1) rather than different storage units. Accordingly, Applicant's disclosure is deemed to disclose algorithms for storing the recited items in the recited memories, respectively.
Thus, with regard to the claimed subject matter (claim 2) indicated above, as per MPEP 2161.01.I: 
"the specification does not sufficiently describe how the function is performed or the result is achieved. … the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be [but is not] described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.

See also MPEP 2163.03.V.

35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Relative Term 
Claims 1, 3 and 4 recite "upon receipt of a request for paying in advance …" and "paying in advance …." The term "in advance" is a relative term. However, the claim does not indicate: in advance of what? Accordingly, it is not clear what "in advance" refers to or means. 
Claim 2 is also rejected by virtue of its dependency from a rejected claim.

Unclear Scope/Unclear Antecedent Basis
Claim 1 recites "a first memory that stores therein, upon receipt of business document data …, the received business document data …; … wherein the process further includes storing … based on an action made on business document data by the recipient actually viewing the business document data among the received business document data." Claims 3 and 4 recite similar language. In view of the underlined language, the claims are inconsistent and hence unclear as to whether there is one or more than one set of business document data. For example, claim 1, first body paragraph, appears to indicate that "the received business document data" is the previously-mentioned "business document data," while claim 1, last body paragraph, appears to indicate that the "business document data" is one among multiple sets of "received business document data." In addition, the recitation of "business document data" without the word "the" in claim 1, third-to-last line, and claims 3 and 4, penultimate line, renders it unclear whether that recitation refers back to a previous instance of "business document data." Accordingly, it is not clear in multiple instances whether "business document data" refers back to a previous recitation thereof.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 2 is also rejected by virtue of its dependency from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kamotskyy et al. (U.S. Patent Application Publication No. 2013/0080333 A1), hereafter Kamotskyy, in view of Lanham et al. (U.S. Patent Application Publication No. 2013/0268423 A1), hereafter Lanham, and further in view of legal precedent.  


Regarding Claim 1
Kamotskyy teaches:
(1) a first memory (Fig. 2, 204, Fig. 3, 304) that stores therein, upon receipt of business document data (invoice) addressed to a specified recipient, from a terminal device over a network, the received business document data in association with identification information of the recipient (user (payer) 106) and identification information of an issuer (merchant 112) of the business document data, and intention information (authorization/completion/acceptance/signing by user (payer)) about a payment intention of the recipient; and (0014, 0017, 0023-0024, Fig. 7, 706, 708, 716, 0062-0064, 0066, 0048 invoice, inspected, accepted and signed by user (payer), is transmitted to/received, hence stored, by host; host manages accounts and facilitates transactions using the accounts, e.g., makes payments, deposits, withdrawals, hence stores invoice data)
(2) a processing unit (Fig. 2, 202, Fig. 3, 302) that is coupled to the first memory and is configured to perform a process including
(3) accessing, upon receipt of a request for paying in advance at least part of a billing amount indicated in the business document data from the issuer or the recipient, the first memory to confirm (e.g., verify authenticate invoice/payment request) the intention information, (0014, 0017, 0023-0025, Fig. 7, 716-720, 0062-0064, 0066, 0048; Fig. 5, 502-510, 0043-0049)
(4) paying in advance a requested amount to a designated account of the issuer upon determining that the recipient has a payment intention, (0014, 0017, 0023-0025, Fig. 7, 718-728, 0062-0064, 0066, 0067, 0048; Fig. 5, 502-512, 0043-0050)
(7) wherein the process further includes storing the intention information in the first memory, based on an action made on business document data by the recipient actually viewing (0014, 0023) the business document data among the received business document data. (0014, 0017, 0023-0025, Fig. 7, 706, 708, 716, 0062-0064)
Kamotskyy does not explicitly disclose but Lanham teaches:
(3) … in advance … (Abstract, Fig. 6B, claims 1-6, 0002, 0011, 0013, 0025-0027)
(4) … in advance … (Abstract, Fig. 6B, claims 1-6, 0002, 0011, 0013, 0025-0027)
(5) storing the paid amount and an unpaid amount out of the billing amount indicated in the business document data in association with each other in a … memory, and (Abstract, Fig. 6B, claims 1-6, 0002, 0011, 0013, 0025-0027)
(6) paying the unpaid amount stored in the … memory to the designated account of the issuer on a payment due date, (Abstract, Fig. 6B, claims 1-6, 0002, 0011, 0013, 0025-0027)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Kamotskyy's systems and methods for a host to effect payments from a payer to a payee, by incorporating therein Lanham's teachings pertaining to a host receiving a request for advance receipt of a portion of a payment due to a payee, effecting the said advance receipt, and effecting receipt by the payee of the remainder/balance due of the payment on a payment due date, in view of the time value of money (a sum of money is worth more now than the same sum will be at a future date due), see Lanham 0040. Thus, too, the instant combination is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.
Kamotskyy and Lanham do not explicitly disclose a "second" memory but this recitation (namely, separating a memory into two memories, or providing a second memory) is obvious pursuant to legal precedent, MPEP 2144.04.V.C. (Making Separable), VI.B. (Duplication of Parts). Note the presence/use of two memories in the claim has no particular significance or functionality beyond that of a memory in general, i.e., a single memory.

Regarding Claim 2
Kamotskyy in view of Lanham and legal precedent teaches the limitations of base claim 1 as set forth above. 
Kamotskyy further teaches:
wherein the process further includes enabling payment of the billing amount on the payment due date indicated in the business document data after the recipient confirms the business document data. (0014, 0017, 0023-0025, Figs. 5, 7, 0061-0067)
Alternatively, Lanham further teaches:
wherein the process further includes enabling payment of the billing amount on the payment due date indicated in the business document data after the recipient confirms the business document data. (Abstract, Fig. 6B, claims 1-6, 0002, 0011, 0013, 0025-0027)

Regarding Claims 3 and 4
Kamotskyy teaches:
(1) upon receipt of a request for paying … at least part of a billing amount indicated in business document data that is addressed to a specified recipient and sent from a terminal device, from an issuer or a recipient of the business document data, (0014, 0017, 0023-0024, Fig. 7, 706, 708, 716, 0062-0064)
(2) accessing, by a computer, a first memory that stores therein, upon receipt of the business document data over a network, the received business document data in association with identification information of the recipient and identification information of the issuer of the business document data, and intention information about a payment intention of the recipient, in order to confirm the intention information, (Fig. 2, 204, Fig. 3, 304; 0014, 0017, 0023-0025, Fig. 7, 706-720, 0062-0064, 0066, 0048; Fig. 5, 502-510, 0043-0049)
(3) paying, by the computer, … a requested amount to a designated account of the issuer upon determining that the recipient has a payment intention, (0014, 0017, 0023-0025, Fig. 7, 718-728, 0062-0064, 0066, 0067, 0048; Fig. 5, 502-512, 0043-0050)
(6) storing, by the computer, the intention information in the first memory, based on an action made on business document data by the recipient actually viewing the business document data among the received business document data. (0014, 0017, 0023-0025, Fig. 7, 706, 708, 716, 0062-0064)
Kamotskyy does not explicitly disclose but Lanham teaches:
(1) … in advance … (Abstract, Fig. 6B, claims 1-6, 0002, 0011, 0013, 0025-0027)
(3) … in advance … (Abstract, Fig. 6B, claims 1-6, 0002, 0011, 0013, 0025-0027)
(4) storing, by the computer, the paid amount and an unpaid amount out of the billing amount indicated in the business document data in association with each other in a … memory, (Abstract, Fig. 6B, claims 1-6, 0002, 0011, 0013, 0025-0027)
(5) paying, by the computer, the unpaid amount stored in the … memory to the designated account of the issuer on a payment due date, and (Abstract, Fig. 6B, claims 1-6, 0002, 0011, 0013, 0025-0027)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Kamotskyy's systems and methods for a host to effect payments from a payer to a payee, by incorporating therein Lanham's teachings pertaining to a host receiving a request for advance receipt of a portion of a payment due to a payee, effecting the said advance receipt, and effecting receipt by the payee of the remainder/balance due of the payment on a payment due date, in view of the time value of money (a sum of money is worth more now than the same sum will be at a future date due), see Lanham 0040. Thus, too, the instant combination is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.
Kamotskyy and Lanham do not explicitly disclose a "second" memory but this recitation (namely, separating a memory into two memories, or providing a second memory) is obvious pursuant to legal precedent, MPEP 2144.04.V.C. (Making Separable), VI.B. (Duplication of Parts). Note the presence/use of two memories in the claim has no particular significance or functionality beyond that of a memory in general, i.e., a single memory.

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. Among the cited references, Ang teaches, inter alia, flexible payment terms including early payment, deferred payment, partial payment, and paying a standard amount when due, and IP.com ("Web Pay - Payments Flowcharts and Wireframes"), e.g., pp. 44-45, 47, 49, 52 (page numbers as indicated in the document), teaches, inter alia, paying a bill payment in advance of a payment due date and paying a bill payment on a payment due date. 
In addition, as best understood, JP 2017-204234, cited in the ISA/WO of PCT application PCT/JP2018/013382 (parent of the instant application) and in the IDS filed on 9/29/20, teaches at least the bulk of the instant claims and, in particular, definitively teaches paying a part of a billing (billed) amount in advance and paying the unpaid amount (remainder, balance) on a payment due date, see portions cited by ISA/WO, e.g., 0084. In view of the limited quality of the machine translation of JP 2017-204234, which is the best translation to which the Examiner has access, the Examiner has cited alternative prior art, which is believed to convey Applicant's claimed subject matter more clearly to English readers.
In addition, paying a first portion of a bill and then paying another portion, or the remaining portion, of the bill, is deemed obvious pursuant to legal precedent, MPEP 2144.04.V.C. (Making Separable), VI.B. (Duplication of Parts). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DWP/
Examiner, Art Unit 3692
/ERIC T WONG/Primary Examiner, Art Unit 3692